Citation Nr: 1244123	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-49 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for a right leg disability, claimed as due to back disability.

3.  Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant (Veteran) represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In June 2011, the Veteran testified at a Board hearing, a transcript of which is of record.  

In February 2012, the Board remanded this matter for additional development and medical inquiry.  Specifically, the Board requested that notification be provided to the Veteran regarding his claim to secondary service connection, that an additional attempt be made to retrieve the Veteran's service treatment records (STRs), and that the Veteran be provided with a VA compensation examination addressing his claims to service connection.  Certain aspects of these remand directives were not followed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as will be further detailed below, there has been substantial compliance with the remand, and the areas of noncompliance amount to harmless error in this particular case.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Another remand is therefore unnecessary.  

The Board notes that it has reviewed the Veteran's claims file, to include documents of record that have been included in his virtual VA folder.  No relevant evidence has been included in the claims file since the most recent supplemental statement of the case dated in September 2012.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

In this case, the Veteran elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See signed ECA Agreement and Waiver of Rights, dated May 6, 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2012).  The ECA pilot program was allowed to expire in December 2010. 


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that a back disability is not related to active service.   

2.  The preponderance of the evidence of record indicates that a right leg disability is not related to active service, or to a service-connected back disorder.   

3.  The preponderance of the evidence of record indicates that an eye or vision disability is not related to active service. 


CONCLUSIONS OF LAW

1.  The Veteran's back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  The Veteran's right leg disability was not incurred in or aggravated by active service, and is not related to a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012). 

3.  The Veteran's bilateral eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA must provide notice and assistance to claimants for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Veteran was provided with notification letters in April and May 2009.  These letters informed the Veteran of the evidence and information necessary to substantiate service connection claims on a direct basis, and informed the Veteran regarding his and VA's respective responsibilities in obtaining such evidence and information.  In accordance with Dingess/Hartman, the letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date.  Moreover, the letters were sent to the Veteran prior to the initial unfavorable AOJ decision issued in July 2009.  

Despite the Board's February 2012 request, the Veteran has not been notified of evidentiary requirements in claims for secondary service connection.  38 C.F.R. § 3.310.  Hence, the Board cannot find that VA fully met its duty to notify in this matter.  Nevertheless, the Board finds remand to rectify the oversight unnecessary as the failure to notify here is a harmless error.  The Veteran's claim to secondary service connection for a right leg disorder is based solely on his theory that a service-connected back disorder caused the leg disorder.  The Veteran received proper notice for the service connection claim for a back disorder; however, as will be detailed further below, a service connection finding for a back disorder is not warranted in this matter.  As such, it is legally impossible to find service connection for a right leg disorder in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  In short, the error is harmless, because service connection for the leg secondary to the back is denied in this decision as a matter of law.

With regard to VA's duty to assist, the Board notes that VA has been unable to retrieve the Veteran's STRs.  A June 2009 memorandum of record indicates that, despite repeated attempts by the RO, the Veteran's STRs are likely unavailable because they were likely either lost or destroyed while in possession of the government.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule, which the Board will do in its decision below.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The RO did include in the claims file relevant VA treatment records and reports.  Moreover, the Veteran underwent VA medical examination, reports of which are of record.  Pursuant to the Board's February 2012 remand, the Veteran underwent VA compensation examination in March and April 2012.  In two of the reports, the VA examiners offered etiological opinions, and based their conclusions on the Veteran's lay statements, on the evidence of record, and on examinations of the Veteran.  These opinions have clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

It is not entirely clear, however, whether the April 2012 examiners addressing the Veteran's back and leg adequately considered and addressed the claim to secondary service connection for a right leg disability.  The initial April 2012 report noted radicular pain into the right leg due to a back disability, but it is not entirely clear that the examiner adequately assessed whether the Veteran has a discrete right leg disability.  The second, April 2012 report addressing the Veteran's back and right leg note only the radicular pain into the right leg.  No other disability of the leg is noted, but the examiner did not offer an express nexus opinion with regard to the right leg, as he did for the back issue.  Hence, the Board cannot find that VA entirely complied with the February 2012 remand.  Nevertheless, remand for a corrective examination and opinion is unnecessary because the possible oversight here is harmless error.  The Board will deny the Veteran's claim to service connection for a back disorder.  It is therefore legally impossible for the Veteran to be service-connected for a right leg disorder secondary to a back disorder.  See Sabonis, supra.  As such, the Board finds that the VA medical opinions of record are sufficient to assist the Board in deciding the Veteran's claims.

In sum, despite the VCAA deficiencies noted in this matter, the Board finds that VA's duties to notify and assist have been substantially met.  Any errors committed were not harmful to the essential fairness of the proceeding.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

The Claims to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this matter, the evidence of record demonstrates that the Veteran has current back, leg, and eye disorders.  The March 2012 VA examiner of the Veteran's back and leg found degenerative disc disease in the Veteran's lower spine that was productive of radicular pain into the Veteran's right leg.  The April 2012 VA examiner of the Veteran's eyes noted diagnoses of cataracts and meibomian gland disease.   

Furthermore, the evidence of record does not preponderate against the Veteran's claim that he experienced back, leg, and eye disorders during service.  Specifically, during his Board hearing, the Veteran asserted that while stationed in San Diego, California he injured his back when he fell off the monkey bars and fell on the side of a trench.  He reported that as he fell he felt pain shoot down in his right leg.  He stated that he was sent to the dispensary and stayed for three or four days.  He stated that he was told that he had bruised his back.  He reported that x-rays were conducted and he was treated with heat and vibration.  His back was wrapped up and he was released to his platoon.  The Veteran testified that his back bothered him his entire period of service.    

With regard to his claimed eye disability, the Veteran testified that he served as a welder at Camp Lejeune, North Carolina.  He worked with an LM-62 welder or wheel-mounted welder which did not have a strong visor.  He wore eye protection but he stated that it was not "thick" and the welder "gave off a very powerful...radiation from the bead of the weld."  He testified that he was also exposed to fumes from welding.  He testified that he performed oxy-acetylene welding and aluminum welding and his eyes were injured.  He stated that he has "dots" in his eyes and that his eyes "run" and "burn."  The Veteran's DD Form 214 reflects that his military occupational specialty was 'metal worker' and the related civilian occupation was 'welder.'  

The Veteran is certainly competent to offer evidence of what accidents he may have experienced during service, what sensations he experienced in his back and legs as a result of the accident, and what sensations he experienced in his eyes during service.  These are observable matters about which he is competent to testify.  Moreover, based on the Veteran's hearing testimony, and on his consistent statements in the claims file regarding his in-service experiences, the Board finds the Veteran to be a credible witness.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The Board further notes, in its assessment of the Veteran's claims to in-service injuries, his assertions that he received treatment for the injuries which would have been documented by the STRs, if they were available.  See O'Hare, supra.  

However, the Board finds the preponderance of the competent evidence of record to be against the assertion that the in-service experiences over 40 years ago relate to the current back, leg, and eye disorders.  

The results of the March and April 2012 VA compensation examinations are against the Veteran's claims.  The examiner addressing the Veteran's eyes provided a full report of the examination and included a thorough nexus opinion commenting on the proposition that the current disorders relate to service.  The examiner expressly stated that the current cataracts and meibomian gland disease are likely not related to service and welding in service because these disorders were "common" for people his age.  The examiner who conducted the initial examination of the Veteran's back provided a report as well, but did not provide a thorough nexus opinion.  Nevertheless, the RO requested an addendum opinion from another examiner who, in April 2012, provided a nexus opinion commenting on the Veteran's assertion that his current back disability relates to the in-service injury.  The examiner expressly found the current back disorder likely unrelated to the in-service accident, and supported his opinion with a rationale.  The examiner stated that the Veteran's in-service accident amounted to a "remote history" of injury from a contusion which likely is unrelated to the Veteran's degenerative disc disease, which the examiner described as "common for his age group."  The examiner stated, "[t]his is unlikely due to his fall in 1969 and instead a more natural progression."  

The Board finds these negative opinions to be of probative value.  Each examiner indicated a review of the relevant evidence of record.  Each examiner indicated evaluation of the Veteran's lay statements regarding his in-service disorders.  The eye examiner, and the examiner who conducted the initial examination of the Veteran's back, indicated a personal evaluation of the Veteran.  And the eye examiner, and the examiner providing the addendum opinion regarding the back, supported their opinions with a rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Thus, though the initial negative opinion regarding the back is unsupported by a rationale, the combined value of the three opinions of record is probative evidence that the Veteran's current eye and back disorders are unrelated to service.      

Moreover, the objective evidence of record, or lack of such evidence, supports the examiners' conclusions.  Indeed, the record contains no medical evidence of post-service treatment for the claimed disorders - the earliest medical evidence of record regarding any of these disorders is found in the March and April 2012 VA reports, dated over 40 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

With regard to the Veteran's right leg disability, the evidence strongly indicates that the radicular pain relates to the back disorder because the radicular pain into the right leg originates in the Veteran's diseased spine.  The Board notes again, however, that the record does not contain an express medical opinion stating that the right leg radicular pain relates to the current back disorder.  Nevertheless, the issue is moot.  The condition precedent to a secondary service connection finding for a right leg disability is absent here - the Board has found that the Veteran's back disability is not service-connected.  38 C.F.R. § 3.310.  As such, the record would not support a service connection finding for a right leg disability either.  See Sabonis, supra.  

In this decision, the Board again acknowledges the Veteran's competent and credible reports of experiencing in-service disorders.  However, degenerative disc disease, neurological pain, cataracts, and meibomian gland disease are not conditions capable of lay diagnosis.  Each disorder concerns an internal disease pathology that is beyond the Veteran's capacity for lay observation.  Neither condition can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313.  Therefore, although the Veteran is competent and credible to report that he experienced in-service symptoms, he is not competent to offer a diagnosis or provide an opinion as to the etiology of any of the disorders at issue here.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of any current back, leg, or eye disability.  As such, service connection is unwarranted for each of his claims.  38 C.F.R. §§ 3.303, 3.310.  

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.


ORDER

Entitlement to service connection for back disability is denied.

Entitlement to service connection for a right leg disability, claimed as due to back disability, is denied.  

Entitlement to service connection for an eye disability is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


